ON PETITION FOR REHEARING
[Denied February 23, 1937.]
Per Curiam: Appellants have presented a petition for rehearing in which, among other things, it is suggested that in our decision rendered November 30, 1936, 24 C. C. P. A. (Customs) 285, T. D. 48703, we fell into error respecting the question of legislative adoption of administrative practice and judicial interpretation.
In our decision it was recited that the United States Board of General Appraisers (now the United States Customs Court) on *293November 27, 1922, decided the case of Gerrard Wire Tying Machines Co. v. United States, T. D. 39341, G. A. 8583, 42 Treas. Dec. 256, holding bale ties similar (except as to length) to those involved in the instant case to be “manufactures of wire”, and said:
* * * There was no appeal from that decision and presumably it has been followed ever since its rendition in the classification of merchandise such as that here involved.
In the petition for rehearing appellants urge, in effect, that the foregoing is in contravention of our declaration in the case of United Stales v. Bassichis Co. et al., 16 Ct. Cust. Appls. 410, T. D. 43133, reading:
* * * It might be contended that long-continued administrative practice might be presumed from the fact that the trial Customs Court having directed the classification, the administrative officers are presumed to follow its mandate. But this is not necessarily true, and the indulgence of such a presumption might lead to very serious error. In this case there is no evidence or other record proof of long-continued administrative practice except as above indicated, and this is not sufficient to justify the application of the doctrine to the facts at hand.
The petition for rehearing says:
As there is no reason for supposing that the decision in the present case was intended to overrule the Bassichis case, it would seem that the doctrine of adoption of administrative practice should not have been applied herein, as the two cases are analogous in the respect mentioned.
It is proper to say that we did not have the Bassichis case in mind while preparing the opinion in the instant case, and appellants are correct in assuming that it was not our purpose to overrule the pronouncement there made as quoted, supra. To the extent that our language in the decision of the instant case may be in conflict with the rule as stated in the Bassichis case, therefore, that language may be regarded as withdrawn.
This action, however, does not affect our conclusion in the case, and, since all other pertinent points suggested in the petition for rehearing were fully considered by us originally, no good purpose could be served by a rehearing and the petition therefor is denied.